Citation Nr: 1737157	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a claim of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 1973 to May 1980. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2016, the Veteran presented sworn testimony during a Travel Board hearing, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has not been associated with the Veteran's claims file. 


FINDINGS OF FACT

1. In an unappealed March 2009 rating decision, the RO denied service connection for PTSD, as there was no evidence of in service stressor.

 2. The evidence added to the record since the March 2009 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for PTSD.

3.  The Veteran Veteran's current PTSD is related to terrorist activity which occurred during active service.


	

CONCLUSIONS OF LAW

1. The March 2009 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

 2. With respect to the Veteran's claim for service connection PTSD, new and material evidence has been received since the March 2009 denial.  38 U.S.C.A. 
 § 5108 (West 2014); 38 C.F.R. § 3.158 (2016).

3.  The criteria for service connection for PTSD are met.  U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(f)(3), 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Since the Board is reopening and granting the Veteran's appeal for service connection for PTSD, there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
 Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Merits 
New & Material Evidence - PTSD

The Veteran was denied service connection for PTSD in a March 2009 rating decision, in part, because there was no evidence of an in-service stressor. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, supra.

The April 2011 VA examination is new and material.  The examiner in April 2011 wrote that the Veteran has a diagnosis of PTSD and that this diagnosis is related to terrorist activity which occurred in panama during the Veteran's active service.  This evidence is new in that it was previously not of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for a PTSD.  Specifically, the prior lack of evidence of an in-service stressor.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).


Merits

The Veteran contends that his PTSD is related to a terroristic event that occurred during his active duty.  The Board upon review finds that the evidence supports the Veteran's contentions and that service connection is warranted.

In April 2011, a VA examiner and psychologist diagnosed the Veteran with PTSD and found that this PTSD was "related to his fear of hostile military or terrorist activity."  He further described the incident the Veteran contends led to his PTSD in panama.  The Board finds that this opinion is highly probative and further finds that this incident was consistent with the places, types, and circumstances of the Veteran's service.  As such, the Board finds that all elements of service connection for PTSD are met. 38 C.F.R. § 3.304(f) (2016).


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection PTSD has been received, and the request to reopen the appeal is granted.

Entitlement to service and connection for PTSD is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


